

116 S501 IS: Stop the Tax Hike on Charities and Places of Worship Act
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 501IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Mr. Brown introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the increase in unrelated business taxable
			 income by amount of certain fringe benefit expenses.
	
 1.Short titleThis Act may be cited as the Stop the Tax Hike on Charities and Places of Worship Act. 2.Repeal of increase of unrelated business taxable income by amount of certain fringe benefits (a)In generalSection 512(a) of the Internal Revenue Code of 1986 is amended by striking paragraph (7).
 (b)Effective dateThe amendment made by this section shall take effect as if included in section 13703 of Public Law 115–97.
			3.Increase in tax imposed on corporations
 (a)In generalSection 11(b) of the Internal Revenue Code of 1986 is amended by striking 21 percent and inserting 22 percent. (b)Effective dateThe amendment made by this section shall apply with respect to taxable years beginning after the date of the enactment of this Act.